UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-8536



MONTREL HOLMES,

                                               Plaintiff - Appellant,

          versus

EDDIE L. PEARSON; JOSEPH        GARMAN;    WILLIE
BOSWELL; J. A. SMITH, JR.,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Chief
District Judge. (CA-95-1349-AM)


Submitted:   February 7, 1996             Decided:   February 29, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Montrel Holmes, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Montrel Holmes appeals from the district court's order dis-

missing without prejudice his 42 U.S.C. § 1983 (1988) complaint.

The district court's dismissal without prejudice is not appealable.

See Domino Sugar Corp. v. Sugar Workers' Local Union 392, 10 F.3d
1064, 1066-67 (4th Cir. 1993). A dismissal without prejudice could

be final if "no amendment [to the complaint] could cure defects in

the plaintiff's case." Id. at 1067. In ascertaining whether a dis-
missal without prejudice is reviewable in this court, the court

must determine "whether the plaintiff could save his action by

merely amending the complaint." Id. at 1066-67.

     Holmes' complaint was dismissed for failure either to exhaust

his state court remedies or to state a cognizable claim under §

1983. Because Holmes may be able to save this action by amending
his complaint to state a claim for money damages for loss of good

time credits (if any), the order which he seeks to appeal is not an

appealable final order. Accordingly, we dismiss the appeal for lack
of jurisdiction. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2